DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments with respect to 35 U.S.C. 102 rejection of claims 1, 11 and 20 have been considered and found persuasive due to Applicant rewriting the allowable subject matter of claims 2 and 12 into the independent claims 1, 11 and 20 and the rejection has been withdrawn. See detailed reason for allowance below.

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Zhao et al. (US 2014/0257815) teaches a text-to-speech synthesis system, comprising: a speech engine; a processing unit; and a neural network; wherein, in a training mode: the speech engine is configured to generate synthetic speech data for a first input text; the processing unit is configured to compare the synthetic speech data to recorded reference speech data corresponding to the first input text, the processing unit further configured to extract at least one feature indicative of at least one difference between the synthetic speech data and the recorded reference speech data based on the comparison of the synthetic speech data to the recorded reference speech data; and the neural network is configured to train based on, at least in part, the at least one feature extracted, the neural network further configured to generate a speech gap filling model based on, at least in part, the training, and wherein, in a synthesis mode: the speech engine is further configured to generate speech output for a second input text based on, at least in part, the speech gap filling model ([0013-0019] pronunciation issue detector 26 determines possible pronunciation issues for synthesized speech generated by the TTS engine using evaluations performed at multiple levels; the pronunciation issue detector 26 evaluates results obtained at multiple levels of the TTS flow and the SR flow (e.g. phone, word, and signal level) by using the corresponding human recordings 104 as the reference for the synthesized speech generated from text 106, and outputs results 108 that list possible pronunciation issues; a signal level (e.g. signal level for phone sequences) may be used to determine similarities /differences between the human recorded speech and the TTS output; a model level checker may provide results to the pronunciation issue detector to check the similarities of the TTS and the SR phone set including mapping relations; results from a comparison of the SR output and the recordings may also be evaluation by the pronunciation issue detector; TTS flow 220 illustrates steps from input text 205 to the TTS output 240. SR flow 250 shows speech recognition steps from speech signals 244 to recognized text determined from the SR flow; the signal level includes the acoustic feature f0 (fundamental frequency); adjusting for the mismatch between the recognized text of the synthesized speech and the input text by comparing the similarity of the recognized text between synthesized speech and the corresponding recording).
The difference between the prior art and the claimed invention is that Zhao does not explicitly teach the speech engine is further configured to generate an interim set of parameters for the second input text; the processing unit is further configured to process the interim set of parameters based on, at least in part, the speech gap filling model to generate a final set of parameters; and the speech engine is further configured to generate the speech output for the second input text based on, at least in part, the final set of parameters.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Zhao to include the speech engine is further configured to generate an interim set of parameters for the second input text; the processing unit is further configured to process the interim set of parameters based on, at least in part, the speech gap filling model to generate a final set of parameters; and the speech engine is further configured to generate the speech output for the second input text based on, at least in part, the final set of parameters. Therefore, the claimed invention is deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US 2012/0166198) teaches a controllable prosody re-estimation system, a TTS/STS engine consists of a prosody prediction/estimation module, a prosody re-estimation module and a speech synthesis module. The prosody prediction/estimation module generates predicted or estimated prosody information. And then the prosody re-estimation module re-estimates the predicted or estimated prosody information and produces new prosody information, according to a set of controllable parameters provided by a controllable prosody parameter interface. The new prosody information is provided to the speech synthesis module to produce a synthesized speech.
Stefan et al. (US 2011/0282668) teaches first and second text inputs are received in a text-to-speech system, and processed into respective first and second speech outputs corresponding to stored speech respectively from first and second speakers using a processor of the system. The second speech output of the second speaker is adapted to sound like the first speech output of the first speaker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656